Citation Nr: 0025160
Decision Date: 09/21/00	Archive Date: 11/03/00

DOCKET NO. 98-03 051A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for a chronic right shoulder
disability.

2. Entitlement to service connection for a chronic lung disorder.

3. Entitlement to service connection for sinusitis/rhinitis.

4. Entitlement to service connection for a chronic neck disorder.

5. Entitlement to service connection for a skin disorder other than
hives, claimed, as secondary to chemical exposure.

6. Entitlement to an initial evaluation in excess of 30 percent for
post-traumatic stress disorder (PTSD).

7. Entitlement to an initial evaluation in excess of 10 percent for
Graves' disease

8. Entitlement to a compensable evaluation for residuals of
gallbladder removal.

9. Entitlement to a compensable evaluation for residuals of a
fracture of the right foot.

REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant, Mr. and Mrs. J.L.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The appellant had verified active service from April 1979 to April
1983.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Muskogee VARO.

REMAND

Associated with the claims folder is a manila service department
records envelope marked "I of II". The handwriting on the envelope
noted that some Reserve service medical records were enclosed.
There is no evidence that the veteran ever had Reserve duty.
However, a review of these records reveals that they are the
veteran's records as a dependent wife of an active duty serviceman.
In any event,

- 2 -

they do not appear to have been reviewed by the RO as there was no
mention of these records in the rating actions, the statement of
the case or the supplemental statements of the case. Since these
records are fairly contemporaneous with the veteran's period of
service, and might serve to support the veteran's claim, they must
be reviewed by the RO. Failure to do so would result in a
procedural defect.

Regarding the issues of increased ratings, a review of the evidence
of record discloses the veteran was last examined by VA for the
service-connected disabilities at issue in 1996. The U.S. Court of
Appeals for Veterans Claims (Court) has held that, under 38 U.S.
C.A. 5107 (West 1991), VA's duty to assist a veteran in obtaining
and developing available facts and evidence to support a claim
includes obtaining an adequate and contemporaneous VA examination
which takes into account the records of prior medical treatment.
Littke v. Derwinski, 1 Vet. App. 90 (1990). At the hearing before
the undersigned in June 2000, the veteran indicated that she was
experiencing disabling symptoms attributable to each of the
disabilities at issue. This makes each of the increases rating
claims well grounded. Proscelle v. Derwinski, 2 Vet. App. 269
(1992). The Board notes the 1996 VA examinations did not address
functional limitation as a result of pain and painful motion, to
include functional loss during flare-ups with regard to the
fracture residuals of the right foot. See DeLuca v. Brown, 8 Vet.
App. 202 (1995). The appellant indicated that she was receiving
most of her treatment at the Casper-Porter-Choe Clinic in Del City,
Oklahoma. Received at the hearing in June 2000 were reports of
treatment at that facility in December 1999, February 2000, and
April 2000. She stated she was continuing to receive treatment for
her service-connected disabilities at that facility.

In light of the foregoing, this portion of the claim is REMANDED to
the RO for the following:

1. The RO should attempt to verify, through official channels,
whether the veteran had additional periods of military service.

- 3 -

2. The RO should contact the veteran and obtain the names and
addresses of all medical care providers, including all VA, service
department or private health care providers who treated the veteran
for her service-connected disabilities since February 1996. This
should include all treatment records for the veteran from the
Casper-Porter-Choe Clinic, 1221 S. Sunnylane Avenue, Del City, OK
73115, dated from April 2000 to the present. The veteran should be
requested to sign the appropriate releases. Any records received
should be associated with the claims folder.

3. After associating with the file all records obtained pursuant to
the above directive, the RO should arrange for the veteran to
undergo VA orthopedic, psychiatric, endocrinology, and
gastrointestinal examinations to evaluate all aspects of the
service-connected disabilities.

The endocrinology examination should include detailed information
concerning the veteran's thyroid symptoms, if any, to include
fatigability, constipation, muscular weakness, weight gain, cold
intolerance, cardiovascular involvement, to include increased pulse
pressure or blood pressure.

With regard to the PTSD, all necessary tests and studies should be
conducted in order to identify and describe the symptomatology
attributable to PTSD. The report of examination should contain a
detailed account of all manifestations of PTSD found to be present.
The psychiatrist should comment on the extent to which the service-
connected disability impairs the veteran's

- 4 -

occupational and social functioning. The examiner is requested to
assign a numerical code for the Global Assessment of Functioning of
the veteran. This particular examination is to be conducted by a
female psychiatrist, if available.

The orthopedist must address the criteria set forth in 38 C.F.R.
4.40 and 4.45 in examining and evaluating the veteran's right foot
fracture residuals. Any opinion expressed as to the severity of the
fracture residuals must be accompanied by a complete rationale.

The gastrointestinal examiner should describe the symptoms, if any,
attributable to the removal of the gallbladder.

The claims folder must be made available to the examiners prior to
examinations for their review of the case, and all examiners must
indicate in their respective reports whether they reviewed the
file.

4. The veteran is hereby advised that failure to report for a
scheduled VA examination without good cause shown may have adverse
effects on her claim.

5. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the examination reports and
required opinions to ensure that they are responsive to and in
complete compliance with the directives of this REMAND, and if they
are not the RO should implement correct

- 5 -

procedures. See Stegall v. West, 11 Vet. App. 268, 270 (1998).

6. The RO is to review the medical records in the folder marked "I
of II", for consideration of the veteran's claims for service
connection. After undertaking any development deemed essential in
addition to that specified above, the RO should readjudicate the
increased rating issues with application of 38 C.F.R. 4.40, 4.45,
DeLuca, and all other pertinent criteria to include all possible
alternative codes pursuant to Schafrath v. Derwinski, 1 Vet. App.
589 (1991), in which it was indicated that a veteran was entitled
to be evaluated under all potentially applicable codes.

Since this is an initial rating, the RO must also address the
applicability of "staged" ratings pursuant to Fenderson v. West, 12
Vet. App. 119 (1999).

If the benefits sought on appeal are not granted to the veteran's
satisfaction, she and her representative should be furnished a
supplemental statement of the case. A reasonable period of time for
a response should be afforded. Thereafter, the case should be
returned to the Board for final appellate review, if otherwise in
order. By this REMAND, the Board intimates no opinion as to any
final determination. No action is required of the veteran until she
is notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 6 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 7 -





